Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-568
       Lower Tribunal Nos. F05-11763B; F05-12003A; F05-11761B
                          ________________


                             Samuel Wright,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

      Carlos J. Martinez, Public Defender, and Andrew Stanton, Assistant
Public Defender, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.

Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.

     Samuel Wright appeals the trial court’s denial of his Rule 3.800 motion

to correct sentencing error. Mr. Wright contends that the written sentence
does not comport with his plea agreement, nor the trial court’s oral

announcement made during the sentencing hearing that it accepted the

agreement, in that it does not order that the sentences in Mr. Wright’s various

cases be served concurrently. The State has confessed error, and our

independent review of the record indicates that Mr. Wright is entitled to relief.

We therefore reverse the order on appeal and remand for the trial court to

enter a sentencing order that reflects the mutual agreement of the parties.

      Reversed and remanded.




                                       2